Title: From George Washington to Major General John Sullivan, 24 October 1777
From: Washington, George
To: Sullivan, John

 

Dear Sir,
Head Quarters [Whitpain Township, Pa.]October 24th 1777

It ever has been, and I hope ever will be, a ruling principle with me, to endeavour to do impartial justice to every officer, over whom, I have the honor to preside. I shall therefore, in answer to the quæries, contained in your letter of this date, readily declare—
That although, I ascribed the misfortune which happened to us on the 11th of September, principally to the information of Major Spear, transmitted to me by you; yet I never blamed you for conveying that intelligence. On the contrary, considering from whom, and in what manner it came to you, I should have thought you culpable in concealing it. The Major’s rank, reputation and knowledge of the country gave him a full claim to credit and attention.
His intelligence was no doubt a most unfortunate circumstance; as it served to derange the disposition that had been determined on, in consequence of prior information, of the enemy’s attempt to turn and attack our right flank, which ultimately proving true, too little time was left us, after discovering its certainty, to form a new plan, and make adequate arrangements to prevent its success. Hence arose that hurry and consequently confusion which afterwards ensued. But it was not your fault, that the intelligence was eventually found to be erroneous!
With respect to your other quære, whether your being posted on the right was to guard that flank, and if you had neglected it? I can only observe, that the obvious, if not declared purpose of your being there, implied every necessary precaution for the security of that flank. But it is at the same time to be remarked, that all the fords above Chads, which we were taught to apprehend danger from, were guarded by detachments from your division; and that we were led to believe by those, whom we had reason to think well acquainted with the Country, that no ford above our piquets could be passed, without making a very circuitous march.
Upon the whole then no part of your conduct, preceding the action, was, in my judgment, reprehensible. what happened on your march to the field of battle, your disposition there and behaviour during the action, I can say nothing about, no part ’till the retreat commenced having come under my immediate observation. I can only add therefore, that the whole tenor of your conduct, so far as I have had opportunities of judging has been spirited and active. I am Dear Sir, Your most Obedient servant.
